Case 6:20-cv-00022-SEH Document 191 Filed 04/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT"
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

MARIA MOELLER and RON
MOELLER,

Plaintiffs,
vs.
THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and
DOES 1-10,

Defendants.

 

 

No. CV 20-22-H-SEH

ORDER

On April 9, 2021, The Aliera Companies, Inc. and Trinity Healthshare filed

a joint Motion in Limine.' The motion did not comply with Local Rule 7.1(c)(1).

ORDERED:

The Motion in Limine is DENIED WITHOUT PREJUDICE.” Defendants

The Aliera Companies, Inc. and Trinity Healthshare may resubmit the motion in

 

' See Doc. 184.

? See Doc. 184.
Case 6:20-cv-00022-SEH Document 191 Filed 04/13/21 Page 2 of 2

proper form.

of
DATED this £3 ~ day of April, 2021.

chin Leder

“SAM E. HADDON- ’
United States District Judge
